Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This Office Action is in response to the amendment filed on 06/14/21.
The applicant’s remarks and amendments to the claims were considered and results as follow: THIS ACTION IS MADE FINAL.

2. 	Claims 1, 4-5, 8, 14-20 have been amended. No claims have been cancelled. As a result, claims 1-20 now pending in this office action.

3. 	Applicant’s amendments to claims 15-20 with respect to the rejection of claims under 35 U.S.C. 101 rejection has been fully considered. Therefore the 101 rejection has been withdrawn.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

 	(a) A patent may not be obtained though the invention is not identically disclosed
  	or described as set forth in section 102 of this title, if the differences between the
 	subject matter sought to be patented and the prior art are such that the subject
 	matter as a whole would have been obvious at the time the invention was made to
 	a person having ordinary skill in the art to which said subject matter pertains.
 	Patentability shall not be negative by the manner in which the invention was
 	made.


5. 	Claims 1, 4-5, 8, 11-12, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2013/0183952 A1) in view of Summers et al.  (US 2017/0093753 A1).

	Regarding claim 1, Davis teaches a method, comprising:
 	receiving, by a storage device located at an edge of a network, user device data from a first user device, (See Davis paragraph [0078], device 14 receives a set of digital content data, such as through a microphone 20 and interface, through the network connection); wherein the user device data comprises data captured by the first user device, (See Davis paragraph [0736], receiving a first set of data corresponding to imagery captured by a camera-equipped portable):
 	receiving, by the storage device, metadata associated with an environment of the first user device, (See Davis paragraph [0736], receiving a first set of data corresponding to imagery captured by a camera-equipped portable): from a source other than the first user device or the storage device, (See Davis paragraph [0371], receive scanned identifiers from the customer's smartphone and then determine, on-the-fly):
 	classifying, by the storage device, the metadata into a category to generate classified metadata, (See Davis paragraph [0464], a smartphone may capture an image frame that depicts several different objects in a shared context. An example is a department store advertisement that features a variety of products within a single photographic image. Another is a page of classified advertising);
, assigning, by the storage device, one or more tags to the policy-based classified metadata, transmitting, by the storage device, the one or more tags to a second user device in accordance with the one or more tokens.
 	However, Summers teaches applying, by the storage device, a policy to the classified metadata to generate policy-based classified metadata, (See Summers paragraph [0027], Data categorized in a separate category, such as "financial critical" data, may be subject to a different set of management policies…provided with the ability to tag and classify data using set or custom tags), assigning, by the storage device, one or more tokens to the policy-based classified metadata, (See Summers paragraph [0025], the policy…stored 312 with the data object...in a token or digest stored to the data object…the policy identifier can point to the policy in the shared data repository), assigning, by the storage device, one or more tags to the policy-based classified metadata, (See Summers paragraph [0025], the tags are data categorization tags that are selected based at least in part upon some aspect of the data contained within the data object, and the applicable policies can depend at least in part upon the tags specified for the data object), transmitting, by the storage device, the one or more tags to a second user device in accordance with the one or more tokens, (See Summers paragraph [0112], policies associated with the data object…is transmitted across a trust boundary between customer accounts, the resources in the various accounts can have access to shared policies for the customer such that the data object with tags and policy identifiers can be stored to the other customer account bucket).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify applying, by the storage device, a policy to the classified metadata to generate policy-based classified metadata, assigning, by the storage device, one or more tokens to the policy-based classified metadata, assigning, by the storage device, one or more tags to the policy-based classified metadata, transmitting, by the storage device, the one or more tags to a second user device in accordance with the one or more tokens of Summers, to be able to ensure that certain policies are enforced on certain types of data, and may want to tag different data instances to ensure that the applicable policies are associated with that data (See Summers paragraph [0002]).

 	Claims 8 and 15 recite the same limitations as claim 1 above. Therefore, claims 8 and 15 are rejected based on the same reasoning.

 	Regarding claim 4, Davis taught the method of claim 1, as described above.     
 	Davis does not explicitly disclose wherein the transmitting the one or more tags to the second user device comprises, transmitting the one or more tags to the second user device based on instructions from the one or more tokens and the instructions identify, when to transmit the one or more tags to the second user device and how to transmit the one or more tags to the second user device. 
	However, Summers teaches wherein the transmitting the one or more tags to the second user device comprises, (See Summers paragraph [0026], the tags and policies will remain with the data object as that data object is transmitted across the trust boundary between the environments. The policy identifiers, tags, policies themselves, and/or other dependencies can be transformed 318 in the second account environment as appropriate), transmitting the one or more tags to the second user device based on instructions from the one or more tokens and the instructions identify, (See Summers Abstract, information such as data tags and identifiers for applicable policies…such as directly in a header or in a digest or token of the data object. When the data object is transmitted across a trust boundary, such as to a destination bucket…transformed in the second environment), when to transmit the one or more tags to the second user device and how to transmit the one or more tags to the second user device, (See Summers paragraph [0012], the data object is transmitted across a trust boundary between customer accounts, the resources in the various accounts can have access to shared policies for the customer such that the data object with tags and policy identifiers can be stored to the other customer account bucket, for example, with any transformation of the tags, digest, or policy identifiers performed as appropriate for that account environment).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein the transmitting the one or more tags to the second user device comprises, transmitting the one or more tags to the second user device based on instructions from the one or more 

 	Regarding claim 5, Davis taught the method of claim 1, as described above.     
 	Davis does not explicitly disclose wherein: the first user device is different from the second user device; and the policy is selected by a user of the second user device.
	However, Summers teaches wherein: the first user device is different from the second user device; and the policy is selected by a user of the second user device, (a customer of such a resource environment might have data that is stored by data storage devices in the resource provider environment…Each environment can include a set of physical and/or virtual resources, and can store data according to various rules or policies established for that environment).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein: the first user device is different from the second user device; and the policy is selected by a user of the second user device of Summers, to be able to ensure that certain policies are enforced on certain types of data, and may want to tag different data instances to ensure that the applicable policies are associated with that data (See Summers paragraph [0002]).



 	Regarding claim 11, Davis taught the system of claim 8, as described above.     
 	Davis does not explicitly disclose wherein the one or more tokens instruct the storage device: to transmit the one or more tags to the second user device; when to transmit the one or more tags to the second user device, and how to transmit the one or more tags to the second user device.
	However, Summers teaches wherein the one or more tokens instruct the storage device: to transmit the one or more tags to the second user device, (See Summers Abstract, information such as data tags and identifiers for applicable policies…such as directly in a header or in a digest or token of the data object. When the data object is transmitted across a trust boundary, such as to a destination bucket…transformed in the second environment), when to transmit the one or more tags to the second user device, and how to transmit the one or more tags to the second user device, (See Summers paragraph [0012], the data object is transmitted across a trust boundary between customer accounts, the resources in the various accounts can have access to shared policies for the customer such that the data object with tags and policy identifiers can be stored to the other customer account bucket, for example, with any transformation of the tags, digest, or policy identifiers performed as appropriate for that account environment).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein the one or more tokens instruct the storage device: to transmit the one or more tags to the second user device; when to transmit the one or more tags to the second user device, and how to transmit the one or more tags to the second user device of Summers, to be able to ensure that certain policies are enforced on certain types of data, and may want to tag different data instances to ensure that the applicable policies are associated with that data (See Summers paragraph [0002]).

 	Regarding claim 18, Okanohara taught the one or more non-transitory computer-readable storage media of Claim 15, as described above.     
 	Okanohara does not explicitly disclose wherein the one or more tokens instruct the storage device: to transmit the one or more tags to the second user device; when to transmit the one or more tags to the second user device, and how to transmit the one or more tags to the second user device.
	However, Summers teaches wherein the one or more tokens instruct the storage device: to transmit the one or more tags to the second user device, (See Summers Abstract, information such as data tags and identifiers for applicable policies…such as directly in a header or in a digest or token of the data object. When the data object is transmitted across a trust boundary, such as to a destination bucket…transformed in the second environment), when to transmit the one or more tags to the second user device, and how to transmit the one or more tags to the second user device, (See Summers paragraph [0012], the data object is transmitted across a trust boundary between customer accounts, the resources in the various accounts can have access to shared policies for the customer such that the data object with tags and policy identifiers can be stored to the other customer account bucket, for example, with any transformation of the tags, digest, or policy identifiers performed as appropriate for that account environment).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein the one or more tokens instruct the storage device: to transmit the one or more tags to the second user device; when to transmit the one or more tags to the second user device, and how to transmit the one or more tags to the second user device of Summers, to be able to ensure that certain policies are enforced on certain types of data, and may want to tag different data instances to ensure that the applicable policies are associated with that data (See Summers paragraph [0002]).

6. 	Claims 2-3, 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2013/0183952 A1) in view of Summers et al.  (US 2017/0093753 A1) and further in view of Okanohara et al. (US 2016/0217388 A1).

 	Regarding claim 2, Davis taught the method of claim 1, as described above.     
 	Davis together with Summers does not explicitly disclose comprising embedding, by the storage device, the one or more tags in the user device data, wherein the one or 
	However, Okanohara teaches wherein: the user device data comprises one of the following: a photo; a video; or a voice memo, (See Okanohara paragraph [0013], Edge devices 100 may include a wide variety of devices including recording devices (e.g., digital cameras, video cameras, audio recorders), city management devices); the metadata comprises one or more of the following: a location where the user device data was captured; a time when the user device data was captured, (See Okanohara paragraph [0017], context metadata may indicate a geographic location of a video camera edge device 100, and may indicate that the video camera is operating in a dark environment or a bright environment); and one or more events occurring within a pre-determined distance to the location where the user device data was captured and within a pre-determined time window around the time when the user device data was captured, (See Okanohara paragraph [0031], The model 206 may analyze the items placed in the cart, dwell times (e.g., more than 10 seconds in one location), movement through the store (e.g., order of aisles and bypassing aisles), the day of the week, time of day, holidays or special events (e.g., the Super Bowl),).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify comprising embedding, by the storage device, the one or more tags in the user device data, wherein the one or more tags comprise one or more of the following: a keyword; an image; or an identifying mark of Okanohara to communicate with a plurality of different 

 	Claims 9 and 16 recite the same limitations as claim 2 above. Therefore, claims 9 and 16 are rejected based on the same reasoning.

 	Regarding claim 3, Davis taught the method of claim 1, as described above.     
 	Davis together with Summers does not explicitly disclose receiving the metadata, comprises receiving the metadata by a machine learning engine of the storage device, and classifying the metadata comprises classifying the metadata into the category to generate the classified metadata by the machine learning engine of the storage device.	However, Okanohara teaches receiving the metadata, (See Okanohara paragraph [0027], requests local models 206 from edge devices 100 and mixes received local models…the models 206 that are capable of being mixed, based on the structural metadata), comprises receiving the metadata by a machine learning engine of the storage device, (See Okanohara paragraph [0017], The machine learning model 206 may also include context metadata 214 (e.g., data collection environment); and classifying the metadata comprises classifying the metadata into the category to generate the classified metadata by the machine learning engine of the storage device, (See Okanohara paragraph [0017], The machine learning model 206 includes structural metadata 212, such as the type of the model (e.g., linear classifier, linear or logistic regression model, decision tree, clustering model, bayesian model, neural network) and structure of the model).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify receiving the metadata, comprises receiving the metadata by a machine learning engine of the storage device, and classifying the metadata comprises classifying the metadata into the category to generate the classified metadata by the machine learning engine of the storage device of Okanohara to communicate with a plurality of different edge devices, a data collection device configured to collect a first type of data, a memory configured to store data collected by the data collection device (See Okanohara paragraph [0002]).

 	Regarding claim 10, Davis taught the system of claim 8, as described above.  Okanohara further teaches 
 	Davis together with Summers does not explicitly disclose wherein a machine learning engine of the storage device, receives the metadata, and classifies the metadata into the category to generate the classified metadata.	
 	However, Okanohara teaches wherein a machine learning engine of the storage device: (See Okanohara paragraph [0017], The machine learning model 206 may also include context metadata 214 (e.g., data collection environment), receives the metadata, (See Okanohara paragraph [0027], requests local models 206 from edge devices 100 and mixes received local models…the models 206 that are capable of being mixed, based on the structural metadata); and classifies the metadata into the category to generate the classified metadata, (See Okanohara paragraph [0017], The machine learning model 206 includes structural metadata 212, such as the type of the model (e.g., linear classifier, linear or logistic regression model, decision tree, clustering model, bayesian model, neural network) and structure of the model).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein a machine learning engine of the storage device, receives the metadata, and classifies the metadata into the category to generate the classified metadata of Okanohara to communicate with a plurality of different edge devices, a data collection device configured to collect a first type of data, a memory configured to store data collected by the data collection device (See Okanohara paragraph [0002]).

 	Regarding claim 17, Davis taught the one or more non-transitory computer-readable storage media of Claim 15, as described above.  	
 	Davis together with Summers does not explicitly disclose wherein a machine learning engine of the storage device, receives the metadata associated with the user device data, and classifies the metadata into the category to generate the classified metadata
 	However, Okanohara teaches wherein a machine learning engine of the storage device: (See Okanohara paragraph [0017], The machine learning model 206 may also include context metadata 214 (e.g., data collection environment), receives the metadata associated with the user device data, (See Okanohara paragraph [0027], requests local models 206 from edge devices 100 and mixes received local models…the models 206 that are capable of being mixed, based on the structural metadata); and classifies the metadata into the category to generate the classified metadata, (See Okanohara paragraph [0017], The machine learning model 206 includes structural metadata 212, such as the type of the model (e.g., linear classifier, linear or logistic regression model, decision tree, clustering model, bayesian model, neural network) and structure of the model).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein a machine learning engine of the storage device, receives the metadata associated with the user device data, and classifies the metadata into the category to generate the classified metadata of Okanohara to communicate with a plurality of different edge devices, a data collection device configured to collect a first type of data, a memory configured to store data collected by the data collection device (See Okanohara paragraph [0002]).

7. 	Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2013/0183952 A1) in view of Summers et al.  (US 2017/0093753 A1) and further in view of Peto et al. (US 2011/0040754 A1).

 	Regarding claim 6, Davis together with Summers taught the method of claim 1, as described above.   
 	Davis together with Summers does not explicitly disclose receiving the metadata occurs according to a first time-shift schedule and transmitting the one or more tags to the second user device occurs according to a second time-shift schedule.
	However, Peto receiving the metadata occurs according to a first time-shift schedule, (See Peto paragraph [0152], the client receives a notification 218 of the scheduled start time of the metatagging process); and transmitting the one or more tags to the second user device occurs according to a second time-shift schedule, (See Peto paragraph [0056], an application running on a mobile device and may transmit the time-stamped location data independently of supplying the actual image content or footage being shot at the location).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify receiving the metadata occurs according to a first time-shift schedule and transmitting the one or more tags to the second user device occurs according to a second time-shift schedule of Peto to allows the content to be streamed over the web at an acceptable image resolution whilst maintaining the associated metatags, (See Peto Abstract]).

 	Claims 13 and 20 recite the same limitations as claim 6 above. Therefore, claims 13 and 20 are rejected based on the same reasoning.
 
 	Regarding claim 7, Davis taught the method of claim 1, as described above.     
 	Davis together with Summers does not explicitly disclose comprising embedding, by the storage device, the one or more tags in the user device data, wherein the one or more tags comprise one or more of the following: a keyword; an image; or an identifying mark.
	However, Peto comprising embedding, by the storage device, the one or more tags in the user device data, (See Peto paragraph [0104], tagged image data for streaming to another device), wherein the one or more tags comprise one or more of the following: a keyword; an image; or an identifying mark, (See Peto paragraph [0125], the tagged image data is served to an end user device in a format compatible with said device and comprising the image content having a resolution compatible with the end user device).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify comprising embedding, by the storage device, the one or more tags in the user device data, wherein the one or more tags comprise one or more of the following: a keyword; an image; or an identifying mark of Peto to allows the content to be streamed over the web at an acceptable image resolution whilst maintaining the associated metatags.

 	Claim 14 recites the same limitations as claim 7 above. Therefore, claim 14 is rejected based on the same reasoning.

 	Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Conclusions/Points of Contacts
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163